In an action to recover damages for medical malpractice and wrongful death, the defendant Leon Madowitz appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated July 21, 2000, which denied his motion, in effect, for partial summary judgment pursuant to CPLR 214-a and EPTL 5-4.1 dismissing the *343plaintiffs claims to recover damages for medical malpractice and wrongful death against him which are time barred.
Ordered that the order is reversed, on the law, with costs, the motion for partial summary judgment is granted, and the plaintiffs claims of medical malpractice against the appellant accruing before October 14, 1995, and the wrongful death claims against the appellant accruing before May 2, 1994, are dismissed.
Contrary to the plaintiffs contentions, the appellant established his entitlement to judgment as a matter of law by submitting prima facie proof that the applicable statute of limitations had expired on the plaintiffs claims for medical malpractice accruing before October 14, 1995, and her wrongful death claims accruing before May 2, 1994 (see, CPLR 214-a; EPTL 5-4.1). In opposition, the plaintiff failed to submit sufficient evidence to establish that the continuous treatment doctrine was applicable to toll the running of the statute of limitations (see, Massie v Crawford, 78 NY2d 516; Kennedy v Decker, 237 AD2d 576). Ritter, J.P., Florio, Feuerstein and Crane, JJ., concur.